 1   MARK A. SERLIN (SBN 122155)
     SERLIN & WHITEFORD, LLP
 2   701 E Street
     Sacramento, CA 95814
 3   Telephone: (916) 446-0790
     Facsimile: (916) 446-0791
 4   ms@swllplaw.com

 5   Attorneys for Plaintiff,
     SUSTAINABLE PAVEMENT TECHNOLOGIES, LLC
 6

 7   KURT A. KAPPES – SBN 146384
     MICHAEL D. LANE – SBN 239517
 8   GREENBERG TRAURIG, LLP
     1201 K Street, Suite 1100
 9   Sacramento, CA 95814-3938
     Telephone: (916) 442-1111
10   Facsimile: (916) 448-1709
     kappesk@gtlaw.com
11   lanemd@gtlaw.com

12   Attorneys for Defendant,
     JPMORGAN CHASE BANK, N.A.
13

14

15                                 UNITED STATES DISTRICT COURT
16                                EASTERN DISTRICT OF CALIFORNIA
17                                         (Sacramento Division)
18

19   SUSTAINABLE PAVEMENT                           CASE NO. 2:17-cv-02687-WBS-KJN
     TECHNOLOGIES, LLC,
20                                                  STIPULATION AND [PROPOSED] ORDER
             Plaintiff,                             TO CONTINUE HEARING DATE (ECF NO.
21                                                  51) AND AMEND THE STATUS (PRE-TRIAL
     v.                                             SCHEDULING) ORDER (ECF NO. 24)
22
     RICH HOLIDAY, RYAN (TIM) BONARI,
23   JPMORGAN CHASE BANK, N.A., and
     BANK OF AMERICA, N.A.,
24
             Defendants.
25

26

27

28
                                                                        Case No. 2:17-cv-02687-WBS-KJN
          STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE (ECF NO. 51) AND AMEND THE
                             STATUS (PRE-TRIAL SCHEDULING) ORDER (ECF NO. 24)
 1            IT IS HEREBY STIPULATED by and between Plaintiff Sustainable Pavement Technologies,

 2   LLC (“SPT”) and Defendant JPMorgan Chase Bank, N.A. (“Chase”) (collectively the “Parties”), through

 3   their respective counsel, that (i) a Settlement Conference be set on December 6, 2018 before Magistrate

 4   Judge Newman, (ii) that the hearing date for Chase’s Motion for Summary Judgement, or in the

 5   Alternative Partial Summary Judgment (ECF No. 51) be continued, and (iii) that the Status (Pre-trial

 6   Scheduling) Order (ECF No. 24) be amended to continue the current Pre-Trial Conference and Trial

 7   dates.

 8   I.       PROCEDURAL HISTORY

 9            On April 23 2018, the Court entered a Status (Pre-trial Scheduling) Order, which included the

10   following deadlines:

11                          Dispositive Motion Deadline: October 30, 2018

12                          Final Pre-Trial Conference: December 3, 2018 at 1:30 p.m.

13                          Trial: January 8, 2019 at 9:00 a.m.

14   ECF No. 24.

15            On October 30, 2018, Chase filed its Motion for Summary Judgement, or in the Alternative

16   Partial Summary Judgment (the “Motion”) (ECF No. 51) and set the Motion to be heard on the first

17   available date, December 10, 2018. On November 7, 2018, the Court reset the hearing for Chase’s

18   Motion to December 3, 2018 on the Court’s own motion. (ECF No. 53.)

19            Shortly after filing the Motion, Chase was requested by Court personnel to meet and confer with

20   SPT’s counsel and come to an agreement to continue both the Final Pre-Trial Conference and Trial to a

21   date after the hearing on Chase’s Motion. Court personnel advised Chase that January 28, 2019 and

22   March 12, 2019 were both available dates on which to set the continued Final Pre-Trial Conference and

23   Trial, respectively.

24            Counsel for Chase and SPT met, conferred, and agreed to set a settlement conference on

25   December 6, 2018, a date on which Magistrate Judge Kendall J. Newman is available.

26            The Parties further agreed that it would be prudent to continue the hearing and briefing dates for

27   the Motion, and the Pre-Trial and Trial dates, to permit the Parties to engage in the settlement

28   negotiations without incurring additional legal costs and expenses.
                                                    1                   Case No. 2:17-cv-02687-WBS-KJN
          STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE (ECF NO. 51) AND AMEND THE
                             STATUS (PRE-TRIAL SCHEDULING) ORDER (ECF NO. 24)
 1   ///

 2   II.       LEGAL STANDARD

 3             Federal Rule of Civil Procedure 16 provides that a pretrial schedule “may be modified only for

 4   good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The Parties must demonstrate that

 5   they acted with diligence in complying with the scheduling order’s deadlines and in seeking leave to

 6   amend. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “Good cause” exists

 7   when a deadline “cannot reasonably be met despite the diligence of the party seeking the extension.”

 8   Johnson, 975 F.2d at 609 (citation omitted). Thus, “Rule 16(b)’s ‘good cause’ standard primarily

 9   considers the diligence of the party seeking the amendment.” Id.; see also Coleman v. Quaker Oats Co.,

10   232 F.3d 1271, 1294 (9th Cir. 2000).

11   III.      DISCUSSION

12             The Parties stipulate that good cause exists to continue the hearing date on Chase’s Motion and

13   amend the Scheduling Order because the requested continuances will allow the Parties the opportunity to

14   engage in a meaningful settlement conference without incurring additional legal costs and expenses, or,

15   should the case not be settled, enable both the Parties and the Court to more efficiently resolve and/or

16   narrow their focus on any remaining issues as they prepare this matter for trial.

17             The Parties bring this request in a reasonable amount of time in advance of the current trial date

18   so as to give the Court adequate notice with regard to the management of its docket. Also, this is the first

19   such continuance that the Parties have requested or received, and neither Party will be prejudiced by a

20   continuance.

21             Accordingly, the Parties propose the following amended schedule:

22                    Settlement Conference: December 6, 2018.

23                    Plaintiff’s Opposition to Chase’s Motion: December 14, 2018.

24                    Chase’s Reply in Support of Chase’s Motion: December 21, 2018.

25                    Hearing on Chase’s Motion: January 7, 2019.

26                    Final Pre-Trial Conference: January 28, 2019 at 1:30 p.m.

27                    Trial: March 12, 2019 at 9:00 a.m.

28   ///
                                                      2                   Case No. 2:17-cv-02687-WBS-KJN
            STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE (ECF NO. 51) AND AMEND THE
                               STATUS (PRE-TRIAL SCHEDULING) ORDER (ECF NO. 24)
 1   ///

 2   IV.      CONCLUSION

 3            Based on the foregoing, the Parties respectfully request that the Court issue an Order continuing

 4   the Hearing regarding Chase’s Motion and amending the Status (Pre-trial Scheduling) Order.

 5   IT IS SO STIPULATED.

 6                                                Respectfully submitted,

 7
     Dated: November 14, 2018                     GREENBERG TRAURIG, LLP
 8

 9                                                By: /s/ Kurt A. Kappes
                                                     Kurt A. Kappes
10                                                   Michael D. Lane
                                                     Attorneys for Defendant
11                                                   JPMORGAN CHASE BANK, N.A.
12   Dated: November 14, 2018                     SERLIN & WHITEFORD, LLP
13                                                /s/ Mark A. Serlin (as authorized on 11/14/18)
                                                  Mark A. Serlin
14
                                                  Attorneys for Plaintiff
15                                                SUSTAINABLE PAVEMENT TECHNOLOGIES, LLC

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3                   Case No. 2:17-cv-02687-WBS-KJN
           STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE (ECF NO. 51) AND AMEND THE
                              STATUS (PRE-TRIAL SCHEDULING) ORDER (ECF NO. 24)
 1                                                   ORDER

 2          Pursuant to the stipulation of the Parties herein and for good cause shown, it is hereby ordered

 3   that the hearing date and briefing schedule for Chase’s Motion for Summary Judgment, or in the

 4   Alternative, Partial Summary Judgment (ECF No. 51) is set, and the Status (Pre-trial Scheduling) Order

 5   is amended as follows:

 6                         Settlement Conference: December 6, 2018 at 9:00 a.m.

 7                         Plaintiff’s Opposition to Chase’s Motion: December 14, 2018.

 8                         Chase’s Reply in Support of Chase’s Motion: December 21, 2018.

 9                         Hearing on Chase’s Motion: January 7, 2019.

10                         Final Pre-Trial Conference: February 25, 2019 at 1:30 p.m.

11                         Trial: April 2, 2019 at 9:00 a.m.

12          IT IS SO ORDERED.

13
     Dated: November 15, 2018
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  1                   Case No. 2:17-cv-02687-WBS-KJN
        STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING DATE (ECF NO. 51) AND AMEND THE
                           STATUS (PRE-TRIAL SCHEDULING) ORDER (ECF NO. 24)
